Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Bonham on 17 May 2021.
The claims have been amended as follows:
Withdrawn, non-elected claims 24-36, 43-52, 59-61 and 74-78 have each been canceled.
The following new claim has been added:
	Claim 96  (Newly presented)  The separation device of claim 1, wherein the separation device is a chromatographic column, which comprises an inlet, an outlet, the two or more sorbents and a housing that is configured to contain the two or more sorbents.

The following is an examiner’s statement of reasons for allowance: The claims are deemed distinguished over the formerly applied prior art for reasons of record concerning combination of polymeric sorbent comprising at least one hydrophobic component and at least one hydrophilic component with silica-based sorbent containing C5-C30 alkyl components. The withdrawn, non-elected claims have been canceled. A new claim 96 has been added for completeness and to rejoin the inventive concept of the separation device which comprises the subcombination of the two or more sorbents which are now deemed to be distinguishing, incorporated into a chromatographic column, and in the format of claim 2.
The claims remain distinguished over the prior art for reasons of record. New claim 96 is supported by claims 24-36 as originally filed and the Specification at page 2, lines 14-22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
05/17/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778